SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á diez de Mayo de mil novecientos dos, en el interdicto seguido en la Corte del Distrito de Ponce por Doña Dolores Pérez, viuda de Toro, propietaria, vecina de dicha Ciudad, con Don Manuel Rosaly, propietario de dicha vecindad, sobre recobrar la posesión de una porción de terreno; pendiente ante Nos, en virtud de recurso de casación por quebrantamiento de forma, interpuesto por el demandado y sostenido en su defensa y representación ante este Tribunal Supremo por el Letrado Don Manuel F. Rossy, habiéndolo estado la parte recurrida por el Licenciado Don Rafael López Landrón.— Resultando : Que Doña Dolores ■ Pérez, viuda de Toro, *476formuló demanda de interdicto de recobrar una porción de terreno, ante la Corte de Ponce, alegando en su abono que Don Manuel Rosaly, con una cerca que había levantado en sustitución de otra que destruyó de la propiedad de la demandante, la había despojado, estando ella en la posesión y tenencia de la porción de terreno discutida, ofreciendo información testifical para acreditar esos extremos, y recibida ésta, se convocó á las partes á juicio verbal con señalamiento de día, lo que tuvo lugar con asistencia de las partes, proponiendo Don Manuel Rosaly prueba documental consis-tente en una escritura de compra-venta de un solar y un acta de deslinde del mismo, y además propuso dos testigos, con súplica de que fueran citados de oficio, cuyos dos parti-culares de prueba fueron rechazados, bajo fundamento de que la documental no estaba comprendida en el artículo 1,650 de la Ley de Enjuiciamiento Civil y la testifical porque debió proponerse y practicarse en el acto, según el artículo 1,642 de la ley procesal citada, de cuya negativa se solicitó sin fruto reposición y se consignó la protesta á los efectos de la casación.— Resultando : Que- el Tribunal en sentencia de seis de Enero de mil novecientos, y en atención á que no se justificó el extremo del despojo declaró sin lugar el interdicto con las costas á la. parte promovente, cuya sentencia se notificó á la representación de Rosaly el seis de Enero y á la de Doña Dolores Pérez, viuda de Toro, el treinta y uno de dicho mes. — Resultando: Que dicha señora en escrito presentado el trece de Febrero solicitó la nulidad de todo lo actuado desde la información testifical, porque los testigos no habían dado la razón de su dicho, ni la sentencia se votó en audiencia pública, según dispone el artículo 65 de la Orden General número 118, y porque si de la información no resultó comprobado el despojo conjuntamente con la posesión ó tenencia, no debió convocarse á juicio verbal; y el Tribunal de plano declaró nulas las actuaciones desde la informa-ción testifical inclusive, mandándola practicar nuevamente, con arreglo á derecho, de cuyo auto suplicó, sin éxito, la *477representación de Rosaly. — -Resultando: Que esta misma parte estableció incidente de nulidad de la resolución que acordó retrotraer el juicio al estado de información testifical, así como también de las providencias que tienden á dar validez á aquélla, é igualmente de plano y sin sustanciación alguna se declaró por la Corte sin lugar el incidente, de cuyo auto se suplicó y se consignó protesta para el caso de denegación, obteniéndose, como resolutorio, no haber lugar á proveer. — ResultandoQue se recibió nuevamente información testifical en la que declaran los mismos testigos, señalándose día para la celebración del juicio, en cuyo acto el letrado representante de la parte demandada manifestó que era incompetente el Tribunal para declarar nula una sentencia consentida como lo había hecho, y solicitó que volviera sobre su acuerdo, ó de lo contrario tuviera por hecha la protesta, y asimismo pidió que se le admitiese la prueba documental que presentaba, consistente en la escritura de propiedad del solar colindante y de un acta de deslinde del mismo, cuya prueba se rechazó, por cuyo motivo se tuvie-ron por formuladas las protestas á los efectos del recurso de casación por la forma, y acto seguido se ratificaron los testigos de la información y declararon los presentados por el demandado, señalándose día para la votación de la sen-tencia, con citación de las partes, lo que tuvo lugar el once de Julio de mil novecientos. — Resultando r Que en el mismo día se redactó la sentencia declarando con lugar el interdicto de recobrar con los demás pronunciamientos del' caso. — Resultando: Que notificada dicha sentencia á las partes, la representación de Don Manuel Rosaly formalizó recurso de casación por quebrantamiento de forma, fundado en los números 5? y 6? del artículo 1,691 de la Ley de En-juiciamiento Civil, por haberle sido negada la prueba docu-mental que propuso referente á la propiedad del solar colin-dante y' deslinde judicial del mismo y porque la Corte de Ponce era incompetente para decretar la nulidad de su pri-mera senténcia ya consentida por las partes y contra la-que *478sólo pudo utilizar en tiempo el recurso de casación.— Visto: Siendo Ponente el Juez Asociado Don José Mí1 Fi-gueras Chiqués. — Considerando : Que las cuestiones de competencia de jurisdicción que pueden motivar el recurso de casación en el concepto concreto de quebrantamiento de forma, según el nitmero 6 del artículo 1,691 de la Ley de Enjuiciamiento Civil, han de resolverse con sujeción á las disposiciones que para regularlas tiene establecidas la mencionada ley en su libro 1? título 2? — Considerando: Que según su artículo 55, los Tribunales que tengan competencia para conocer de un pleito, la tendrán también para todas sus incidencias y, por más que en el presente caso no haya habido corrección en el procedimiento, es lo cierto que se consintió el auto declarando la nulidad, toda vez que contra él pudo interponerse el recurso de casación y hoy, dentro de l.os límites del establecido, hay que reconocer la competencia de la Corte. — Considerando : Que la escritura presentada como prueba en el acto del juicio oral y recha-zada por el Tribunal a quo estuvo bien denegada, porque en esta clase de juicios no cabe la discusión de la propiedad, sino la de la posesión ó tenencia de la cosa. — Considerando : Que en otras condiciones está el acta de deslinde judicial del solar del recurrente y que también presentó éste como prueba, siendo denegada, porque' debiendo acreditarse en el interdicto si el despojo lo ejecutó la persona contra quien se dirigía la acción ú otra por orden de ésta, varía los términos del debate y pu'ede variar la resolución que se dicte, si resulta que el despojo lo engendró una resolución dictada por el Juez competente dentro de las reglas del procedi-miento adecuado, de donde resulta que esta prueba dene-gada es admisible según el artículo 577 y 1,650 de la Ley de Enjuiciamiento Civil, y con su falta.quedó indefenso el •derecho del demandado. — Fallamos: Que debemos declarar y declaramos haber lugar al recurso de casación por que-brantamiento de forma, interpuesto por Don Manuel Rosaly y fundado en el número 5 del artículo 1,691 de la Ley de *479Enjuiciamiento Civil; y en su consecuencia, casamos y anulamos la sentencia que en once de Julio de mil nove-cientos dictó la Corte de Ponce, y remítanse á ésta los autos, con la certificación correspondiente, para que, reponiéndolos al estado que tenían cuando se celebró el juicio oral, veinte y ocho de Junio del año citado, al solo efecto de admitir la prueba propuesta por Rosaly, consistente en el acta de deslinde de su solar colindante con el de la demandante; y los sustancie y termine con arreglo á derecho. — Así por esta nuestra sentencia, que se publicará en la Gaceta, lo pronun-ciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M? Figue-ras. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo de Justicia Don José M? Figueras Chiqués, celebrando audiencia pú-blica dicho Tribunal, en el día de hoy, de que certifico como Secretario, en Puerto Rico, á diez de Mayo de mil nove-cientos dos. — Antonio F. Castro, Secretario.